Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach a processor to determine, based on the first digital signal and the second digital signal, a first bias to apply to the first photodiode and a second bias to apply to the second photodiode, wherein, when the first bias is applied to the first photodiode and the second bias is applied to the second photodiode, a first current associated with the first analog signal corresponds to a second current associated with the second analog signal; and a direct-current-to-direct-current converter to apply the first bias to the first photodiode and to apply the second bias to the second photodiode.
Regarding claim 7, prior art of record does not teach a processor connected to an output of the first ADC and an output of the second ADC; and a direct-current-to-direct-current converter connected to an output of the processor and to the first photodiode and the second photodiode.
Regarding claim 16, prior art of record does not teach determining, by the lidar receiver and based on the first digital signal and the second digital signal, a first bias to apply to the first photodiode and a second bias to apply to the second photodiode, wherein, when the first bias is applied to the first photodiode and the second bias is applied to the second photodiode, a first current associated with the first analog signal corresponds to a second current associated with the second analog signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPGPUB 20210263198 and 20200326563 are in related field of invention but they do not teach the specifics set forth by the current application.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK